DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least first drug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 references “at least one drug”, not a “first drug”. 
Claim 10 is rejected for depending from claim 9. Moreover, claim 10 includes the same claim language that is indefinite in claim 9. Please correct the corresponding claim language in claim 10 in the same manner as claim 9. 
Claim 19 recites the limitation "the at least first drug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 references “at least one drug”, not a “first drug”. 
Claim 20 is rejected for depending from claim 19. Moreover, claim 20 includes the same claim language that is indefinite in claim 19. Please correct the corresponding claim language in claim 10 in the same manner as claim 19. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOWEN et al. (US 2016/0302471).
With respect to claim 1, BOWEN et al. discloses a nicotine liquid formulation (Abstract) and a method for generating an inhalable aerosol comprising the nicotine liquid formulation and a heater (Paragraph [0002]). The liquid formulation comprises a nicotine salt (e.g., at least one drug) made with an acid (Paragraphs [0034], [0042]) having a first vapor pressure at a first temperature. The liquid formulation further comprises a biologically acceptable 
With respect to claim 2, BOWEN et al. discloses that the drug is nicotine (Abstract). 
With respect to claim 6, BOWEN et al. discloses that the drug is salt based (Paragraph [0003]). 
With respect to claim 8, BOWEN et al. discloses that the liquid formulation is heated to about 200 C (Paragraph [0009]). 
With respect to claim 9, BOWEN et al. discloses that the drug is made with an acid and has a first melting point and a first boiling point  wherein the difference between the two is at least 50 C (Paragraph [0042]). 
With respect to claim 10, BOWEN et al. discloses that the first boiling point is at most 40 degrees lower than the operating temperature (Paragraph [0042]). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
____________________________________________________________________
Claims 11, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of MARQUES BORGES et al. (US 2020/0107572)

With respect to claim 11, 
The electronic cigarette comprises a mouthpiece, a reservoir for the liquid, an atomizer that atomizes liquid and a battery (Paragraph [0046]). BOWEN et al. does not explicitly disclose that the heating element is within the electronic cigarette and provides thermal communication with the housing coupled thereto. MARQUES BORGES et al. discloses that the aerosol generating system comprises a cartridge (e.g. housing) (Abstract). Within the cartridge is a liquid nicotine solution (Paragraph [0052]). The heater, 106, is housed in the electronic cigarette (Paragraph [0260]; Figure 5) and the cartridge is coupled with the electronic cigarette (Paragraph [0260], [0008] and [0009]). Moreover, when coupled, the cartridge is in thermal communication with the heater and improves the consistency of thermal contact between the heater and cartridge by compensating for the manufacturing tolerances of the heater, cartridge and sheath (Paragraphs [0013]-[0024]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the cartridge and heater structure of MARQUES BORGES et al. in the electronic cigarette of BOWEN et al. whereby the cartridge is coupled to the electronic cigarette and in thermal communication with the heater in the electronic cigarette, so as to improve the consistency of thermal contact between the heater and cartridge by compensating for the manufacturing tolerances of the heater and cartridge. 
With respect to claim 12, BOWEN et al. discloses that the drug is nicotine (Abstract). 
With respect to claim 16, BOWEN et al. discloses that the drug is salt based (Paragraph [0003]). 
With respect to claim 17, BOWEN et al. discloses that the acid has a vapor pressure of about 20 to 200 mmHg at 200 C (Paragraph [0075]). BOWEN et al. further discloses that “about” refers to variations of 1, 2, 3, 4, 5, 10, 15 or 25% (Paragraph [0047]). Thus, the vapor pressure includes 20 mmHg and less. The courts have generally held that in the case where the prima facie case of obviousness exists. See,  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, I. 
With respect to claim 18, BOWEN et al. discloses that the liquid formulation is heated to about 200 C (Paragraph [0009]). 
With respect to claim 19, BOWEN et al. discloses that the drug is made with an acid and has a first melting point and a first boiling point  wherein the difference between the two is at least 50 C (Paragraph [0042]). 
With respect to claim 20, BOWEN et al. discloses that the first boiling point is at most 40 degrees lower than the operating temperature (Paragraph [0042]). 
______________________________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of MARQUES BORGES et al. (US 2020/0107572) as applied to claims 11, 12 and 16-20  above, and further in view of QIU et al. (US 2020/0205477).
With respect to claim 13, modified BOWEN et al. does not explicitly disclose that the drug is cannabinol. QIU et al. discloses that nicotine and cannabinol (Paragraph [0046]) are substances used in electronic cigarettes to be delivered to the user (Paragraph [0005]-[0007]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use cannabinol in place of the nicotine of modified BOWEN et al., as taught by QIU et al. so that if the user desires to inhale, cannabinol for medicinal or personal reasons, then they can. 



_________________________________________________________________________
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of MARQUES BORGES et al. (US 2020/0107572) as applied to claims 11, 12 and 16-20 above, and further in view of JOHNSON et al. (US 2015/0351456).
With respect to claim 14 modified BOWEN et al. does not explicitly disclose that the drug is used as a nicotine replacement therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of modified BOWEN et al. as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking. 
With respect to claim 15, modified BOWEN et al. does not explicitly disclose that the drug is used as a medicine assisted therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). Along with the nicotine, there is included medication to be consumed by the user (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of modified BOWEN et al., along with a medication, as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking.
By having medication with the nicotine, the therapy is also a medication therapy. 




__________________________________________________________________________
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471).
With respect to claim 7, BOWEN et al. discloses that the acid has a vapor pressure of about 20 to 200 mmHg at 200 C (Paragraph [0075]). BOWEN et al. further discloses that “about” refers to variations of 1, 2, 3, 4, 5, 10, 15 or 25% (Paragraph [0047]). Thus, the vapor pressure includes 20 mmHg and less. The courts have generally held that in the case where the claimed ranges overlap, a prima facie case of obviousness exists. See,  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05, I. 

_______________________________________________________________________
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of QIU et al. (US 2020/0205477).
With respect to claim 3, BOWEN et al. does not explicitly disclose that the drug is cannabinol. QIU et al. discloses that nicotine and cannabinol (Paragraph [0046]) are substances used in electronic cigarettes to be delivered to the user (Paragraph [0005]-[0007]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use cannabinol in place of the nicotine of BOWEN et al., as taught by QIU 

______________________________________________________________________
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2016/0302471) in view of JOHNSON et al. (US 2015/0351456).
With respect to claim 4 BOWEN et al. does not explicitly disclose that the drug is used as a nicotine replacement therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of BOWEN et al. as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking. 
With respect to claim 5, BOWEN et al. does not explicitly disclose that the drug is used as a medicine assisted therapy. JOHNSON et al. discloses that the nicotine is used as a nicotine replacement therapy for smoking cessation and controlling the amount of nicotine inhaled by the user (Paragraph [0004]). Along with the nicotine, there is included medication to be consumed by the user (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the nicotine of BOWEN et al., along with a medication, as a nicotine replacement therapy for a user in order to control the amount of nicotine inhaled by the user in the hopes of the user quitting smoking.
By having medication with the nicotine, the therapy is also a medication therapy. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745